                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

    LORENZO VILLARREAL,                                §
                                                       §
          Plaintiff,                                   §
                                                       §                   5:20-cv-00741
                                                         Civil Action No. ______________________
    v.                                                 §
                                                         Jury Trial Demanded
                                                       §
    ALAMO COLLEGES DISTRICT,                           §
                                                       §
          Defendant.                                   §

                              DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1441(a) and § 1446, Defendant Alamo Community College District

(“ACCD”), also known as the Alamo Colleges District1, files this Notice of Removal of the state

court case referenced below to the United States District Court for the Western District of Texas,

San Antonio Division, and in support respectfully shows the Court the following:

         1.      On July 7, 2021, ACCD was served with Plaintiff’s Original Petition (“Original

Petition”), styled Lorenzo Villarreal v. Alamo Colleges District, which was filed on June 17, 2021

in the 131st Judicial District Court of Bexar County, Texas, and docketed as Cause No. 2021-CI-

12217. A true and correct copy of the Original Petition is attached as Exhibit A.

         2.      Plaintiff’s cause of action is one over which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1331 because Plaintiff asserts claims under 42 U.S.C. § 2000e et seq.,

Title VII of the Civil Rights Act of 1964 (“Title VII”), and 42 U.S.C. § 12101 et seq., Americans

with Disability Act of 1990 (“ADA”). Section 1331 provides that the district courts of the United

States shall have original jurisdiction of all civil actions arising under the law, Constitution, and




1
 “Alamo Colleges District” is a doing-business-as (d/b/a) name of the Alamo Community College District. For
purposes of Title VII and the ADA, the Alamo Community College District was Plaintiff’s employer and is the entity
with the capacity to be sued.


102668692.1                                           -1-
treaties of the United States. This action is one which may be removed to this Court by ACCD

pursuant to 28 U.S.C. §1441(a), in that Plaintiff alleges that ACCD has violated his federal rights

under laws of the United States. See Exhibit A, Plaintiff’s Original Petition ¶¶ 2, 5, 9, 10, 19, 22-

35. Further, the Court may properly exercise supplemental jurisdiction over Plaintiff’s state-law

claims. See 28 U.S.C. §§ 1367, 1441(c).

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the

United States District Court for the Western District of Texas, San Antonio Division, embraces

the County of Bexar, Texas, where the state court action is now pending.

       4.      This Notice is timely filed pursuant to 28 U.S.C. § 1446(b) as it is being filed within

30 days of Defendant being served, which occurred on July 7, 2021. See Exhibit B, Return of

Service of Process. A true and correct copy of Defendant’s Original Answer is attached as

Exhibit C. No orders have been entered by the State Court. See Exhibit D, Docket Sheet. A true

and correct copy of all process, pleadings, and docket sheet reflecting that no orders have been

entered by the State Court are attached hereto.

       5.      A true and correct copy of Defendant’s Notice of Removal will be filed with the

District Clerk for the District Courts of Bexar County, Texas, and served on all parties.

       WHEREFORE, Defendant Alamo Community College District prays that the action now

pending in the 131st Judicial District Court, Bexar County, Texas, as described herein be removed

to the United States District Court for the Western District of Texas, San Antonio Division ad

placed on the federal docket for all future proceedings.




102668692.1                                       -2-
                                                  Respectfully submitted,

                                                  NORTON ROSE FULBRIGHT US LLP


                                                  /s/ Mario A. Barrera
                                                      Mario A. Barrera
                                                      State Bar No. 01805915
                                                      mario.barrera@nortonrosefulbright.com
                                                      Stephen J. Romero
                                                      State Bar No. 24046756
                                                      stephen.romero@nortonrosefulbright.com
                                                  Frost Tower
                                                  111 W. Houston Street, Suite 1800
                                                  San Antonio, TX 78205
                                                  Telephone:     (210) 224-5575
                                                  Facsimile:     (210) 270-7205

                                                  Counsel for Defendant
                                                  Alamo Community College District



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of August, 2021, I electronically filed the foregoing
instrument with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following counsel of record:

       Jason J. Jakob
       Diaz & Jakob, PLLC
       TETCO Center
       1100 N.E. Loop 410, Suite 200
       San Antonio, TX 78209

                                                /s/ Mario A. Barrera______________
                                                Mario A. Barrera




102668692.1                                   -3-
